451 So. 2d 425 (1984)
Alonzo YEARBY, alias Alonzo Eugene Sutton
v.
STATE.
6 Div. 469.
Court of Criminal Appeals of Alabama.
April 24, 1984.
Rehearing Denied May 22, 1984.
*426 Charles A. Graddick, Atty. Gen., for appellee.
BOWEN, Presiding Judge.
Alonzo Yearby, the appellant, was indicted and convicted for child abuse. Sentence was nine years' imprisonment. This appeal is dismissed because there was no timely notice of appeal.
The judgment entry was January 28, 1984. A "motion to reduce sentence" was filed February 9th and denied February 24th. Notice of appeal was given March 15thforty-seven days after the judgment entry.
The notice of appeal must be filed "within 42 days (6 weeks) after pronouncement of the sentence." A.R.A.P. 4(b)(1). Here, the notice was filed five days late.
"If a motion in arrest of judgment, motion for new trial, or motion for judgment of acquittal has been filed within 30 days from pronouncement of the sentence, an appeal may be taken within 42 days (six weeks) after the denial or overruling of the motion." A.R.A.P. 4(b)(1). A "motion to reduce sentence" is not a "motion in arrest of judgment, motion for new trial, or motion for judgment of acquittal" and does not expand the time limit for filing a notice of appeal.
This appeal is dismissed on authority of A.R.A.P. 2(a)(1) which provides: "An appeal shall be dismissed if the notice of appeal was not timely filed to invoke the jurisdiction of the appellate court."
APPEAL DISMISSED.
All Judges concur.